Citation Nr: 1419051	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-05 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a foot condition, to include frostbite.

3.  Entitlement to service connection for a head tumor.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to September 1992. 

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the above claims of service connection.  

The Veteran was afforded a Travel Board hearing before the undersigned in March 2013.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

As a final introductory matter, it does not appear that the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for nerve damage and short term memory loss has been addressed by the agency of original jurisdiction (AOJ).  In a July 2010 statement, the Veteran reported experiencing nerve damage and short term memory loss due to a head tumor operation.  Additionally, the Veteran discussed his memory loss problem after the head tumor operation at the March 2013 hearing.  As the AOJ has not yet adjudicated the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for nerve damage and short term memory loss, it is REFERRED back to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

After a thorough review of the Veteran's VA claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's service connection claims.

Initially, while the Board notes that the RO has previously requested the Veteran's service personnel and treatment records, it appears that the records may be incomplete.  The Veteran contends that the tumor on his head is related to his military service.  Specifically, he contends that it is a result of environment exposure from serving during Desert Storm in Kuwait.  However, the Veteran's service personnel records that may contain details of where the Veteran was stationed throughout his entire period of active service have not been associated with the claims file.  Furthermore, the Veteran reported that his current foot condition is the result of in-service frostbite while stationed in Bridgeport, California.  He stated that he was treated in-service and diagnosed with frostbite.  However, some of the service treatment records from the Veteran's earlier period of service (1980-1984) in the claims file are illegible.  Accordingly, further efforts to obtain a complete copy of the Veteran's service personnel records and an original copy of his service treatment records should be made before the Board renders a decision in this case.  38 C.F.R. § 3.159(c)(2) (2013).

Additionally, the Veteran was afforded a VA examination in August 2012 to assess his left ear hearing loss.  At that time, the VA examiner determined that the Veteran did not have a hearing loss disability for VA purposes.  Subsequently, at the March 2013 hearing, the Veteran reported that his hearing loss had worsened since his last VA examination.  It is unclear to the Board whether the Veteran currently suffers from a hearing loss disability for VA purposes.  Therefore, the Veteran should be afforded another VA examination to determine whether he has a current left ear hearing loss disability under VA standards.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Buchanan v. Nicholson, 451 F.3d 1331 (2006).

Lastly, the Board finds that a remand is also necessary to obtain any outstanding VA treatment records with respect to the Veteran's claims of service connection.  The claims file contains VA treatment records through January 2010.  At the March 2013 hearing, the Veteran reported that any current treatment he was receiving was through the VA.  As these treatment records dated after January 2010 may contain information pertinent to his claims, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be offered the opportunity to submit any private treatment records in support of her claim.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records dated from January 2010 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  Provide the Veteran with an opportunity to submit any private treatment records in support of the issues on appeal.

2.  Obtain the Veteran's complete service personnel and treatment records from the appropriate repository.  The Board is particularly interested in any records pertaining to where the Veteran was stationed throughout his periods of active service (1980-1992), to include whether he served during Desert Storm in Kuwait.  

Because of the poor legibility of the Veteran's service treatment records, a complete/original/legible version of such records is requested.  

If these records are not available, a negative reply must be provided and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  After completing the development in #1 and #2, schedule the Veteran for a VA audiological examination to determine the nature and etiology of his left ear hearing loss.  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this Remand in conjunction with the Veteran's examination and note this has been accomplished in the VA examination report.  All necessary testing should be performed and all findings should be reported in detail. 

The examiner should obtain from the Veteran a full history of his noise exposure and hearing loss symptoms before, during, and after service.  

The VA examiner is asked to state whether it is at least as likely as not that the Veteran's left ear hearing loss had its onset in service or is related to any in-service disease, event, or injury.

Specifically, the VA examiner should address the Veteran's in-service noise exposure, to include his military occupations and duties, and any possible occupational and recreational noise exposure post-service.  Additionally, the examiner should review and discuss, as relevant, the Veteran's service treatment records, VA outpatient treatment records, the March 2013 hearing transcript, and lay statements.  

The examiner must provide a comprehensive rationale for all opinions and conclusions reached with references to the pertinent facts used to support such conclusions.

4.  If there is evidence of a current diagnosis or persistent or recurrent evidence of a foot disorder after the aforementioned records have been obtained, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his current foot condition.  The examiner is asked to state whether it is at least as likely as not that the Veteran's foot/feet disorder had its onset in service or is related to any in-service disease, event, or injury.  

The examiner must provide a comprehensive rationale for all opinions and conclusions reached with references to the pertinent facts used to support such conclusions.

5.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the issues listed on the title page.  If an issue remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After an adequate opportunity to respond has lapsed, these issues should be returned to the Board for further appellate review.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


